DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                              Status of the Claims
2.	Claims 1, 3-11 and 14 are currently pending. Claims 3-4 have been withdrawn as being drawn to a nonelected invention.  Claims 1, 5-11 and 14 are currently under examination. This office action is in response to the amendment filed on 08/08/2021. 
                                                                             Claim Interpretation
3.	Concerning claim 1 the term “ionomer” is interpreted to be a polymer which comprises an ionic group. 
Also concerning claim 1 The limitation of the support material comprising a crosslinking compound is interpreted to include that the support material has a cross linking compound present in the support material but is not chemically part of the support material and to refer to this before the ion exchange polymer is made to be present in the support material.  This interpretation is supported by the applicants specification paragraph 0017 which indicates that the support material can be coated with a crosslinking compound.
Concerning claim 5 the indication of “blocked” is interpreted as a compound where the blocking group is capable of being removed by some reaction condition. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites “block polyisocyanates” which does not have enough support in the originally filed specification as the original specification only indicates blocked polyisocyates which are different then polyisocyanates that have block polymer structure, which applicant attempts to indicate that this structure refers to in the arguments filed on 08/08/2021.  There is no support in the originally filed specification for a block copolymer structure of the polyisocyanates, but there is support for blocked polyisocyanates.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1 and 5-11, 14 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Concerning claim 1 and 10 the claims indicate the “cross-link degree are different by at least 10%” which renders the claim indefinite as it is not clear if the % indicated refers to mol % or weight % or some other value of %. 
Concerning claim 5 the claim recites “polyurethane preopolymers, blocked polyurethane prepolymers, polyurea prepolymers, blocked polyurea prepolymer” all of which render the claim indefinite as it is not clear what the boundaries of these groups are. The indication of a polyurethane prepolymer could indicate that the structure is a polyurethane that is capable of being further polymerized or this could indicate that this is a compound that can be made into a polyurethane but does not need to have a urethane structure, and the same problem holds true for the other indicated prepolymers and as such these are considered to be indefinite. 
Concerning claim 10 the claim recites “the second ionomer layer” which does not have enough antecedent basis because the claims 1 and 8 from which claim 10 depend does not indicate that there is a second ionomer layer. 
Claim 5-9, 11 and 14 are rejected as being dependent from a rejected base claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1, 5, 7-11 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Sadasue (US 2010/0291470 A1).
Concerning claim 1, Sadasue teaches a membrane which comprises adhesive layers formed on both sides of a hydrocarbon anion exchange resin membrane (paragraph 0047).  The membrane comprises an anion exchange resin which comprises a crosslinked structure (paragraph 0051) and in particular is made from a polymerizable monomer which has an anion exchange group or into which an anion exchange group can be introduced and an at least bifunctional crosslinkable polymerizble monomer (paragraph 0063) which would provide a partial cross linking having some portion of reactive sites crosslinked to form cross-linked sites as it would not be expected that  all of the reactive sites of the least bifunctional crosslinkable polymerizable monomer would react to form crosslinkable sites . The 
Sadasue also teaches that that the anion exchange resin membrane is made by contacting the monomer composition with a substrate to fill the monomer in the pores of the substrate and then polymerizing the monomer composition in the pores of the substrate (paragraph 0071-0072).  This would correspond to a support material having pores with an anion exchange polymer forming an imbibed ionomer.
Sadasue additionally teaches that the final polymer ion exchange membrane is made from a anion exchange resin membrane as is indicated above with adhesive layer that are formed on both sides of the hydrocarbon anion exchange resin membrane (paragraph 0047 and Figure 2). Sadasue indicates that the adhesive layer is made by polymerizing a monomer having an anion exchange group  or by polymerizing a monomer into which an anion exchange group can be introduced and then introducing  an anion exchange group (paragraph 0104) thereby resulting in each of the adhesive layers being comprising ion exchange layers.  These layers are indicated to be formed by forming a layer on a separate polytetrafluoroethylene sheet and then transferring the sheet onto a crosslinked anion exchange membrane by a method such as hot pressing (paragraph 0120).  Alternatively the additional layers can be formed by a method of contacting a solution of a resin for adhesive layer with the central hydrocarbon anion exchange resin membrane followed by drying (paragraph 0121).  This would result in an ion exchange polymer configured on a first side of the support material to form a first ionomer layer. 

However Sadasue does indicate that the membrane is made contacting the monomer composition, that includes crosslinking monomers, with a substrate to fill the monomer in the pores of the substrate and then polymerizing the monomer composition in the pores of the substrate (paragraph 0071-0072) resulting in a support material that is at least partially imbibed within the ion exchange polymer. 
The limitation of the support material comprising a crosslinking compound is interpreted to include that the support material has a cross linking compound present in the support material but is not chemically part of the support material and to refer to this before the ion exchange polymer is made to be present in the support material. This would indicate that this limitation is a product by process limitation indicating how the final product is made
In the event that the cross linking monomers are added before the other monomers of the monomer composition then the support material would be considered to comprise a crosslinking compound.  The addition of the other indicated monomers of Sadasue to the support material followed by polymerization would result in the same structure that is indicated by Sadasue.  As such the structure which is indicated by the limitation of the crosslinker being a part of the support material would be considered to be taught by the membrane of Sadasue. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Sadasue further teaches that the adhesive layers have preferably from 0.01 to 5 parts of crosslinker by mass relative to 100 parts of the other monomer (paragraph 0108), and that the amount of crosslinker in the anion exchange central layer which corresponds to the imbed ionomer is preferably from 0.5 to 40 mass% of the monomers (paragraph 0068).  This indicates that the difference in crosslinker amount of the first ionomer layer to the imbibed ionomer portion is can range from being 10 times higher to 4000 times lower.  This indicates the difference of the crosslinking between the first ionomer layer and the imbibed ionomer portion is from range from 1000% higher to 40000% lower.  This would correspond to an overlapping range with the claimed range of at least 10 % higher. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed difference in the crosslinking amount because Sadasue teaches an overlapping range with the claimed range. 
Concerning claim 5,  Sadasue teaches the ion exchange membrane as is indicated by claim 1 above. 
Sadasue further teaches that exemplary crosslinkable polymerizable monomers which correspond to the claimed crosslinking agent can include methylenebisacrylamide and hexamethylenedimethacrylamide (paragraph 0067).  These compounds would be considered to be blocked polyamines as the amide groups of the crosslinking compounds can be transformed into amine groups by a reduction reaction. As such when these crosslinking agents are used this corresponds to the claimed structure of a cross-linked formed by a cross-linking agent that is a blocked polyamine. 
Concerning claim 7,  Sadasue further teaches that that the anion exchange resin membrane is made by contacting the monomer composition with a substrate to fill the monomer in the pores of the substrate and then polymerizing the monomer composition in the pores of the substrate (paragraph 0071-0072).  
Additionally the final polymer ion exchange membrane is made from a anion exchange resin membrane as is indicated above with adhesive layer that are formed on both sides of the hydrocarbon anion exchange resin membrane (paragraph 0047 and Figure 2). Sadasue further indicates that the adhesive layer is made by polymerizing a monomer having an anion exchange group  or by polymerizing a monomer into which an anion exchange group can be introduced and then introducing  an anion exchange group (paragraph 0104) thereby resulting in each of the adhesive layers being ionomer layers.  These layers are indicated to be formed by forming a layer on a separate polytetrafluoroethylene sheet and then transferring the sheet onto a crosslinked anion exchange membrane by a method such as hot pressing (paragraph 0120).  Alternatively the additional layers can be formed by a method of contacting a solution of a resin for adhesive layer with the central hydrocarbon anion exchange resin membrane followed by drying (paragraph 0121).  This coating of the additional ionomer layer would result in the first ionomer layer being imbibed into the pores of  the support material forming the claimed support coating layer. 
Concerning claims 8-9,  Sadasue further teaches that the final polymer ion exchange membrane is made from a anion exchange resin membrane as is indicated above with adhesive layer that are formed on both sides of the hydrocarbon anion exchange resin membrane (paragraph 0047 and Figure 2). Sadasue further indicates that the adhesive layer is made by polymerizing a monomer having an anion exchange group  or by polymerizing a monomer into which an anion exchange group can be introduced and then introducing  an anion exchange group (paragraph 0104) thereby resulting in each of the adhesive layers being ionomer layers.  These layers are indicated to be formed by forming a layer on 
Concerning claim 10,  Sadasue further teaches that the adhesive layers have preferably from 0.01 to 5 parts of crosslinker by mass relative to 100 parts of the other monomer (paragraph 0108), and that the amount of crosslinker in the anion exchange central layer which corresponds to the imbed ionomer is preferably from 0.5 to 40 mass% of the monomers (paragraph 0068).  This indicates that the difference in crosslinker amount of the second ionomer layer to the imbibed ionomer portion is can range from being 10 times higher to 4000 times lower.  This indicates the difference of the crosslinking between the first ionomer layer and the imbibed ionomer portion is from range from 1000% higher to 40000% lower.  This would correspond to an overlapping range with the claimed range of at least 10 % higher. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed difference in the crosslinking amount because Sadasue teaches an overlapping range with the claimed range. 
Concerning claim 11, Sadasue further teaches that that the anion exchange resin membrane is made by contacting the monomer composition with a substrate to fill the monomer in the pores of the substrate and then polymerizing the monomer composition in the pores of the substrate (paragraph 0071-0072).  The substrate which has been filled with monomer composition by means such as 
Concerning claim 14, Sadasue further teaches that that the anion exchange resin membrane is made by contacting the monomer composition with a substrate to fill the monomer in the pores of the substrate and then polymerizing the monomer composition in the pores of the substrate (paragraph 0071-0072).  Additionally the final polymer ion exchange membrane is made from a anion exchange resin membrane as is indicated above with adhesive layer that are formed on both sides of the hydrocarbon anion exchange resin membrane (paragraph 0047 and Figure 2). Sadasue further indicates that the adhesive layer is made by polymerizing a monomer having an anion exchange group  or by polymerizing a monomer into which an anion exchange group can be introduced and then introducing  an anion exchange group (paragraph 0104) thereby resulting in each of the adhesive layers being ionomer layers.  These layers are indicated to be formed by forming a layer on a separate polytetrafluoroethylene sheet and then transferring the sheet onto a crosslinked anion exchange membrane by a method such as hot pressing (paragraph 0120).  Alternatively the additional layers can be formed by a method of contacting a solution of a resin for adhesive layer with the central hydrocarbon anion exchange resin membrane followed by drying (paragraph 0121).  This coating of the additional ionomer layer would result in the first ionomer layer being imbibed into the pores of the support material forming the claimed support coating layer. 

7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sadasue (US 2010/0291470 A1) as applied to claim 5 above, and further in view of Choi ( US 2017/0136413 A1).
Concerning claim 6, Sadasue does not specifically indicate that the crosslinked sites are formed by exposure to ultraviolet light. Sadasue does indicate that any known polymerization method can be used with no restriction but that generally thermal polymerization is used (paragraph 0072). 
Choi is drawn to the making of ion exchange membranes including anion exchange membranes (abstract) which includes forming a ion exchange resin in a porous polymer substarte (paragraphs 0049-0050) and teaches that the crosslinking polymerization which is formed can be formed by thermal crosslinking or photo crosslinking (paragraph 0051) as alternatives to one another by means of using either a photo initiator or a thermal initiator (paragraph 0041).  The examples provided by Choi indicate that ultraviolet energy can be used to initiate the crosslinking (paragraph 0074). As such the crosslinking polymerization methods of thermal crosslinking and ultraviolet initiated crosslinking would be substantially equivalent and interchangeable with one another. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the method of Sadasue to use ultraviolet initiated crosslinking to form cross-linked sites that are formed by exposure to ultraviolet light because Choi indicates that thermal and ultraviolet initiated crosslinking are substantially equivalent and interchangeable with one another. 
     Response to Arguments
8.	Applicant's arguments filed 08/08/2021 have been fully considered but they are not persuasive. Applicant argues that with regard to the claim interpretation that the term ionomer is removed from claim 1 and that the term block is a common term to refer to block copolymers  and that claim 5 is amended to state block instead of blocked.
This argument is not found to be persuasive as the term “ionomer” is still used in claim 1.  Addtionally the common understanding of “blocked” particularly in regard to “blocked polyisocyanates” is that the compound has blocking groups attached to the indicated functional groups and that these blocking groups are capable of being removed at a later time to give the indicated functional groups. 
Applicant further argues that concerning the 112 rejection that the claims are amended to more clearly describe the crosslinked sites and other features of the claim. 
This argument is not found to be persuasive as the claimed still include language that renders the claim indefinite as to what is the boundaries of the claims as is indicated above. 
Concerning the rejection over Sadasue applicant argues that claim 1 is amended to include the limitations of claim 15 and to describe a specific ion exchange membrane  As well as that the imbibed ionomer portion of bonded to a crosslinking compound of the support material, and that the first ionomer layer is more cross-linked by at least 10% than the imbibed ionomer portion. This construction is important as it provided benefits that the ionomer may be more stable on the surface whereby it may not swell and be degraded due the higher toughness caused by the higher level of cross linking . The bulk of the ionomer however in the support material has a lower concentration of cross linking to provide a higher ion conductivity. This gradient of crosslinking and the bonding of the ionomer to the support material is not describe in the references of record.  Applicant further argues that Sadesude  describes in paragraph 0068 a general range of mass percent of cross-linked monomer but this not describing a specific construction for improved ion conductivity and also improved durability. Paragraph 0108 of Sadasue just simply states that higher levels of crosslinking may be required to prevent swelling and dissolving the monomer and thus the specific construction described in the currently amended claim 1 would not have been obvious in light of the teaching of Sadasue. 
This argument is not found to be persuasive because as is indicated in the rejections above Sadasue teaches ranges of the crosslinking in ionomer layer and imbibed ionomer layer such that there is provided an overlapping range with the claimed difference in the crosslinking between the two layers. Additionally applicant has not provided any experimental evidence for the indication of improved ion . 
Conclusion
9.	Claims 1, 5-11 and 14 are rejected.  No claims are currently allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763